320 F.2d 916
PHILLIPS PETROLEUM COMPANYv.FEDERAL POWER COMMISSION.
No. 7025.
United States Court of Appeals Tenth Circuit.
May 3, 1963.

Lloyd G. Minter, Kenneth Heady and John R. Rebman, Bartlesville, Okl., for petitioner.
Richard A. Solomon, Gen., Counsel, and Howard E. Wahrebrock, Solicitor, Federal Power Commission, Washington, D.C., for respondent.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Petition for review dismissed May 3, 1963, on motion of petitioner.